The petition for rehearing is predicated on the ground, (1) That the report from the State Board of Health on the specimen of sputum sent them was not properly certified, and (2) Certain language of the Court with reference to the removal of tonsils and diseased teeth was objected to.
As to the latter, the language complained of is not essential to the disposition of the cause and that part reading as follows is stricken from the opinion:
"If it is contended that the removal of infected tonsils or diseased teeth would remove the cause of disability, it would not be proper to withdraw the benefit payments until this is done and it has been ascertained that such would be the result."
As to the specimen of sputum, it is shown that it was regularly taken and mailed to the State Board of Health Laboratory and its report received therefrom which was regular and showed the result found. This is a duty imposed on the State Board of Health and we hold its report in response to such request prima facie evidence of what it purports to *Page 742 
be. If its verity is to be overthrown, the duty is on the one challenging it to do so.
In this case, the report on the specimen amounted to no more than secondary evidence as it merely corroborated the testimony of the attending physician.
As to that part of the opinion eliminated, the rehearing is granted and elimination is made. In all other respects the rehearing is denied.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN and BUFORD, J.J., concur.
CHAPMAN, J., disqualified.